Citation Nr: 0415569	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

2.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to December 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to higher ratings 
for his bilateral knee disability.  The RO provided him a VA 
medical examination in September 2002, but the veteran argues 
that that examination was not adequate for rating purposes 
because the examination lasted no longer than two to three 
minutes.  The Board notes that the examiner documented the 
veteran's complaints pertaining to his knees, and documented 
the physical findings, including the range of motion of the 
knees.  It is not clear from the report of the examination, 
however, whether or to what extent the range of motion is 
limited due to pain.  In addition, the veteran contends that 
his activities are substantially limited during flare-ups 
(i.e., he is unable to walk), but the examination does not 
document the functional limitations resulting from an 
exacerbation of the knee disability.  For these reasons the 
Board finds that an additional examination is needed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the veteran contends that his bilateral knee 
disability has caused him to miss work "for days at a 
time."  The claims file does not document the type of work 
performed by the veteran, or the actual impact, if any, that 
his service-connected disabilities have on his employment.  
Additional development regarding the veteran's entitlement to 
an extra-schedular rating is, therefore, required.  See 
Colayong v. West, 12 Vet. App. 524, 536 (1999) (if the 
evidence shows exceptional or unusual circumstances or the 
veteran has asserted that the schedular rating is inadequate, 
VA must adjudicate the issue of entitlement to an extra-
schedular rating); 38 C.F.R. § 3.321(b) (2003).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a knee 
disorder since May 2001.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should contact the veteran 
and/or his employer and document any 
impact of his bilateral knee disability 
on his employment.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the symptoms of 
the bilateral knee disorder.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
VA examiner.  The examination should 
include any tests or studies that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct a thorough 
orthopedic examination of both knees and 
provide a diagnosis of any pathology 
found.  In examining the knees the 
examiner should document any limitation 
of motion, including any limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  
Specifically, the examiner should 
determine whether the veteran is unable 
to fully extend either knee due to pain 
and, if so, document the actual 
limitation of extension due to pain.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  In re-adjudicating the issues of 
entitlement to higher ratings, the RO 
should consider the applicability of 
extra-schedular ratings pursuant to 
38 C.F.R. § 3.321(b).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


